UNPUBLISHED
                                                           FILED: November 3, 2015

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT

                                ___________________

                          No. 14-7410
                    (1:98-cr-00358-LMB-4)
                     (1:11-cv-01413-LMB)
                     (1:09-cv-01008-LMB)
                     ___________________
UNITED STATES OF AMERICA

               Plaintiff - Appellee

v.

WILFREDO GONZALEZ LORA

               Defendant - Appellant

                                ___________________

                                     ORDER
                                ___________________

      The court previously denied rehearing and rehearing en banc and issued its

mandate in this case on October 21, 2015. The court now recalls the mandate and

grants panel rehearing pursuant to Fed. R. App. P. 40.

      The clerk is directed to consolidate this case with No. 15-6137, United States

v. Wilfredo Gonzalez Lora.

      Entered at the direction of the panel: Judge Duncan, Judge Diaz, and Senior

Judge Davis.

                                         For the Court

                                         /s/ Patricia S. Connor, Clerk